IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


LEONARD REEL,                         : No. 12 EM 2015
                                      :
                     Petitioner       :
                                      :
                                      :
             v.                       :
                                      :
                                      :
COURT OF COMMON PLEAS                 :
PHILADELPHIA COUNTY,                  :
                                      :
                     Respondent       :


                                   ORDER



PER CURIAM

      AND NOW, this 20th day of March, 2015, the Application for Leave to File

Original is GRANTED, and the Petition for Writ of Mandamus and/or Extraordinary

Relief is DENIED.